DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.
Allowable Subject Matter
Closest Arts:
Swartz et al. (US 6200331 B1, hereinafter known as “Swartz”)
Batzer et al. (US 20200297282 A1)
Faisandier et al. (US 5766133 A, hereinafter known as “Faisandier”)
Stahl (US 2950437 A).

Regarding Claim 1, Swartz discloses A method of performing a diagnostic test on an electroencephalography (EEG) recording device, wherein the EEG recording device comprises 1) at least one stimulator coupled with a plurality of EEG electrode recording channels (Col2, lines 38-41; fig 2); and 2) recording channel connectors connecting one or more EEG electrodes to the plurality of EEG electrode recording channels (Col2, lines 38-41; fig 2; col 7, lines 62-67); and wherein the diagnostic test is performed by a hardware testing device comprising a plurality of resistors coupled with one or more of the plurality of EEG electrode recording channels and corresponding recording channel connectors (Col 2, lines 44-52; col 3, lines 4-15); the method comprising: performing an impedance test for determining if each EEG recording channel of the plurality of EEG electrode recording channels has a predefined impedance (Col 2, lines 44-52; col 3, 4-13). 
Batzer discloses a method and apparatus for detecting defective EEG, ECG or EMG cable by providing a test signal to  impress a signal on a signal path; at least one first comparison unit, to determine if the signal of the first useful signal path lies within a measuring range.
Faisandier discloses a method and apparatus for detecting the integrity of ECG cable included a measuring circuit comprising a current source 36 providing current to each channel via a multiplexor. Each channel includes a resistor. The apparatus comprises a measuring circuit 34 and a display 48, wherein the measuring circuit 36 measures the impedance of each channel and verifying the uniqueness of each channel by operator using the button 54 (see fig. 1-2).

Regarding Claim 2, Swartz discloses wherein the at least one stimulator comprises hardware test circuitry comprising a constant voltage test stimulator (Col 5, lines 20-23).

Regarding Claim 19, Swartz discloses wherein performing the impedance test comprises: connecting the hardware testing device to the EEG recording device (Col 2, lines 66-67; col 3, lines 1-3); activating a mode within the EEG recording device to measure an impedance for each of the plurality of EEG electrode recording channels (col 3, lines 4-7); determining if measured impedance values match expected impedance values within a predetermined margin of error (Col 3, lines 4-10); determining that the one or more of the plurality of EEG electrode recording channels are not working as intended if the measured impedance values do not match the expected impedance values within the predetermined margin of error (Col 2, lines 36-47); and verifying that the one or more of the plurality of EEG electrode recording channels are working as intended if the measured impedance values match the expected impedance values within the predetermined margin of error (Col 2, lines 36-47).
Regarding Claim 22, Stahl discloses wherein at least one of the connector identification circuitries has a polarity that is a reverse of a polarity of the other connector identification circuitries (col. 26, lines 22-32).

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record, alone or in combination does not fairly teach or suggest “performing a test for verifying a state of a switch of the at least one stimulator of the EEG recording device” including all other limitation(s) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863